Citation Nr: 0427155	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  01-05 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction of the schedular disability 
evaluation for the veteran's residuals of a cholecystectomy 
from 30 percent to 10 percent effective February 1, 2001, was 
proper.

2.  Entitlement to an increased evaluation for residuals of a 
cholecystectomy, evaluated as 10 percent prior to August 18, 
1997, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1979 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and November 2000 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The issue of entitlement to an increased disability 
evaluation for residuals of a cholecystectomy in excess of 10 
percent prior to August 18, 1997, and 30 percent thereafter 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record at the time of the RO's November 2000 
decision to reduce did not establish sustained improvement of 
the veteran's residuals of a cholecystectomy.


CONCLUSION OF LAW

The reduction of the schedular evaluation for the veteran's 
residuals of a cholecystectomy from 30 percent to 10 percent 
effective February 1, 2001, was improper.  38 C.F.R. 
§§ 3.105, 3.344(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Restoration

In light of the Board's decision to restore the veteran's 30 
percent rating, any failure to follow the Veterans Claims 
Assistance Act of 2000 (VCAA) up to this point results in no 
prejudice to the veteran and therefore constitutes harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The issue before the Board is whether the reduction of the 
schedular evaluation for the veteran's service-connected 
residuals of a cholecystectomy from 30 percent to 10 percent 
effective as of February 1, 2001, was proper.  See Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The circumstances under 
which an evaluation may be reduced are specifically limited 
and carefully circumscribed by regulations promulgated by the 
Secretary of the VA.  Dofflemyer v. Derwinski, 2 Vet. App. 
277, 280 (1992).

The provisions of 38 C.F.R. § 3.344 (2003) direct, in 
pertinent part, that:

(a)	Examination reports indicating 
improvement. Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
atherosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. ... Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.

(b)	Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination __ months from this date, § 
3.344."  The rating agency will determine 
on the basis of the facts in each 
individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.

(c)	Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that in any rating-reduction case it 
must be determined that an improvement in a disability has 
actually occurred, and that the noted improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Brown 
(Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).

In an August 1997 report, a VA examiner diagnosed the veteran 
with chronic digestive problems, with no other chronic 
medical conditions.  The examiner noted that the veteran's 
claims file was available, but not the veteran's complete 
medical records.  The examiner described the veteran's 
medical history and advised that the veteran's private 
internist should perform a complete gastrointestinal workup.  
The veteran complained of right epigastric pain that felt 
like burning.  He also complained of pain in the stomach 
especially after eating certain foods.  He took Tagamet.  On 
examination, the examiner remarked that the veteran's abdomen 
was soft, and benign, with no organomegaly or remarkable 
tenderness.  The post-surgical scar was described as well 
healed with no inflammatory changes or drainage.

In a March 1999 decision, the RO increased the rating to 30 
percent primarily based on the August 1997 VA examination 
report.  The RO concluded in its decision that the veteran's 
symptoms were intermittent between mild and severe symptoms, 
and resolved reasonable doubt in favor of the veteran based 
on the findings of VA examination that the symptoms more 
nearly approximated the requirements of a 30 percent 
evaluation.

VA examined the veteran again in October 2000.  The veteran 
echoed the history provided in the August 1997 VA examination 
report.  The veteran explained that his private 
gastroenterologist had prescribed medication that had helped 
his condition.  He complained of recurrent right upper 
quadrant discomfort.  He was prescribed Bentyl, which he took 
as needed.  Physical examination revealed no evidence of 
ascites.  His weight had been steady, with no hematemesis or 
melena.  His abdomen was soft, nontender, and the liver size 
appeared normal.  The examiner diagnosed status post 
cholecystectomy for cholelithiasis in the remote past with 
chronic recurrent right upper quadrant pain.

Later in October 2000, the RO proposed to reduce the 
veteran's rating.  The RO issued the notice of its intent at 
that time and explained that the veteran had 60 days to 
submit evidence or argument against the proposed reduction.  
Soon after, the veteran submitted evidence.  In November 
2000, less than 60 days from the RO notice, the RO reduced 
the veteran's rating to 10 percent.

In reviewing the procedural record, the Board observes that 
the RO failed to specifically identify any improvement of the 
veteran's residuals of a cholecystectomy in its November 2000 
decision to reduce the rating to 10 percent.  

The October 2000 VA examiner did not affirmatively conclude 
that the veteran's condition had improved.  The diagnosis was 
essentially the same as reported in August 1997, described as 
"chronic recurrent right upper quadrant pain".  Such 
clinical evidence does not show material improvement of the 
veteran's disability level.  Furthermore, VA outpatient 
treatment records on file in October 2000 did not 
affirmatively show improvement.  Medical records dated after 
the November 2000 decision to reduce do not show affirmative 
improvement, including a May 2003 VA examination report.  
This evidence cumulatively indicates that the veteran has 
been diagnosed with post-cholecystectomy syndrome, which is a 
residual of the original surgery.  

Indeed, the RO appears to have specifically based the 
reduction upon its determination that the veteran did not 
meet the criteria for the assignment of a 30 percent 
evaluation under the relevant diagnostic criteria.  This is 
the defect identified by the Court in Brown.  In the absence 
of specific and objective findings of material improvement of 
the veteran's service-connected residuals of a 
cholecystectomy, the Board concludes that the reduction of 
the schedular evaluation for the veteran's residuals of a 
cholecystectomy from 30 percent to 10 percent was improper.


ORDER

The reduction of the schedular evaluation for the veteran's 
residuals of a cholecystectomy from 30 percent to 10 percent 
as of February 1, 2001, was improper.


REMAND

The Board observes that the VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted in November 2000, during the course 
of this appeal.  The VCAA eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, there is no communication from the RO to the veteran and 
representative that advises the veteran of the evidence 
needed to substantiate his claim or explains which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The correspondence issued by the RO, 
including the statement of the case and supplemental 
statement of the case, and supplemental statements of the 
case, is insufficient to provide the requisite notice.  

In a May 1994 rating decision, the RO granted service 
connection for status post cholecystectomy and assigned a 
noncompensable rating.  The veteran did not disagree with 
that decision and it become final.  In October 1995, the 
veteran filed a claim for a compensable rating for his status 
post cholecystectomy.  In an April 1996 decision, the RO 
granted a 10 percent rating for this disorder.  The veteran 
filed a timely notice of disagreement in February 1997, 
contending that a rating in excess of 10 percent was 
warranted.  The RO issued a statement of the case in March 
1997, and the veteran filed a timely substantive appeal in 
May 1997. 

In a March 1999 rating decision, the RO assigned a 30 percent 
rating effective August 18, 1997, for the status post 
cholecystectomy, and continued the 10 percent rating prior to 
that date.

The Board has already determined that the veteran's 30 
percent rating should be restored effective February 1, 2001, 
which resulted in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard, 4 Vet. App. at 392-94.  
To decide the issue of entitlement to a rating in excess of 
10 percent prior to August 18, 1997, and in excess of 30 
percent thereafter for status post cholecystectomy without 
complying with VCAA would prejudice the veteran.  Therefore, 
a remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the appeal is returned to the RO for the 
following:

1.  The RO must notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement to 
a rating in excess of 10 percent prior to 
August 18, 1997, and in excess of 30 
percent thereafter for residuals of a 
cholecystectomy, and of what information 
or evidence the veteran should provide 
and what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must comply with 38 U.S.C.A. § 
5103(a) and any applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

?	Specifically, the RO should 
contact the veteran with notice 
of the purpose of this remand and 
afford him opportunity to provide 
any additional specific 
information pertaining to his 
claim for ratings in excess of 
those assigned, including private 
and VA medical records. 

2.  The RO should review the record and 
ensure that all required notice and 
development has been accomplished under 
the VCAA and its implementing 
regulations.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to a rating in 
excess of 10 percent prior to August 18, 
1997, and in excess of 30 percent (the 
maximum rating available for this 
disorder under 38 C.F.R. § 4.114, 
Diagnostic Code 7318) thereafter for 
residuals of a cholecystectomy.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, to include any 
additionally received evidence; fully 
cites the applicable legal provisions; 
and reflects detailed reasons and bases 
for the decision.  The veteran and his 
representative should then be afforded 
the applicable time period to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



